Citation Nr: 0200681	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter arose from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for 
service connection for skin cancer.  The veteran filed a 
timely appeal.  The Board of Veterans' Appeals (Board) 
remanded this issue to the RO for additional development in 
September 2000.  The development has been accomplished and 
the case has been returned to the Board.  

The Board notes that by VA letter dated in August 2001, the 
RO notified the veteran of its intention to reopen his claims 
of entitlement to service connection for a right knee injury, 
back/right hip injury, and bursitis of the right shoulder, 
and to readjudicate those claims in accordance with recently 
passed legislation, the Veterans Claims Assistance Act of 
2000.  These matters, however, are not at present before the 
Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  Skin cancer is not shown to be causally related to any 
incident of the veteran's military service, and there is 
affirmative evidence establishing a nonservice-related 
supervening condition or event as the cause of the veteran's 
skin cancer.  



CONCLUSION OF LAW

The veteran's skin cancer was not incurred in or aggravated 
by service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2001), 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran contends that service connection for skin cancer 
is in order in this case.  He has asserted that the disorder 
arose either as a result of exposure to tear gas or other 
agents including mustard gas during drills, exposure to the 
sun while stationed in Florida and Mississippi, or toxins 
from blown-up buildings.  In denying the veteran's claim of 
service connection for skin cancer, the RO found that there 
was no basis to conclude that the veteran's skin cancer was 
related to service to include any purported mustard gas 
exposure in service.  

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126), which, among other 
things, amended 38 U.S.C.A. § 5107 to eliminate the well-
grounded requirement.  The VCAA is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board must 
now adjudicate the claim in light of the VCAA.  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id. 

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Essentially, the VCAA eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is required to inform the claimant and 
the claimant's representative which evidence is to be 
provided by the claimant and which evidence, if any, VA will 
attempt to obtain for the claimant.  

As to whether VA has met its duty to assist the appellant in 
light of the VCAA, the RO has requested all records 
identified by the veteran and in March 2001 requested that 
the veteran identify any additional evidence or information 
in support of his claim.  The veteran's available service 
medical records have been requested through all appropriate 
channels, and his induction and separation examination 
reports have been associated with the record.  The RO also 
contacted the National Personnel Records Center (NPRC) to 
obtain any additional records that could be obtained from 
alternate sources as complete service medical records appear 
to be unavailable.  The NPRC informed the RO that pertinent 
sick reports and morning reports from the veteran's unit show 
no entries pertaining to the veteran.  The veteran was 
afforded a personal hearing at the RO in March 1999 at his 
request.  

The Board notes further that the case was remanded in part in 
September 2000 in order to complete additional development 
regarding the mustard gas claim which the RO accomplished.  
In a June 2001 letter to his congressman, the veteran 
clarified that he never claimed he was a participant in 
mustard gas experiments, and he stated that to the best of 
his knowledge, mustard gas was used in gas drills at Camp 
Shelby, Camp Blanding and Camp Shanks.  The Board has 
expressly considered whether the claim requires an 
examination or medical opinion, and notes that the veteran 
was in fact afforded an examination to determine the etiology 
of his skin disorder by VA.  The record of this evaluation is 
now associated with the claims folder.  As will be explained 
below, the Board does not believe that an additional remand 
would be appropriate.  The Board finds that VA assistance was 
thorough and consistent with the requirements of the newly 
enacted statutory and regulatory provisions regarding VA's 
duty to assist, and that the claim may be reviewed on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

II.  Factual Background

The veteran contends that he developed skin cancer following 
service due to exposure to a variety of environmental factors 
associated with his service.  He claims that the cancer could 
have been caused by exposure to the sun in Florida and 
Mississippi during training.  He has also asserted that he 
could have been exposed to toxins including asbestos when 
going through buildings that had been blown up.  
Additionally, he has detailed his experiences in several 
routine gas drills during training.  However, as detailed 
below, records relating to drills done at Camp Shelby and 
Camp Blanding show standard training schools and exercises in 
defense against chemical agents conducted at those 
installations that did not subject troops to mustard gas or 
other chemical warfare agents.

Available service medical records include service induction 
and service separation examination reports.  Both of these 
reports include a diagnosis of acne.  On induction physical 
examination in February 1944, moderate acne was noted which 
was not considered disqualifying, and on separation physical 
examination in May 1946, mild acne vulgaris of the back and 
chest were noted.  No other skin abnormality is noted on 
either examination.  The NPRC has informed VA that sick 
reports and morning reports from the veteran's company, 
Company M, 259th Infantry Regiment, show no entries 
pertaining to the veteran.  

Treatment records show that the veteran's skin cancer was 
first discovered many years after service.  These cancers 
were primarily on the face, head and neck, and were removed 
as they were found.  Records from Caritas Medical Center show 
findings of basal cell carcinoma dating from August 1981.  
Additional private treatment records show findings of solar 
actinic keratosis in 1982, and actinic keratosis and squamous 
cell carcinoma dating from June 1983.  Neurofibroma was noted 
in August 1984.  Basal cell carcinoma was also found next to 
an old cancer scar on the forehead.  Early squamous cell 
carcinoma was found in November 1990.  Squamous cell 
carcinoma of the hand was discovered in May 1993, while 
carcinoma of the upper arm was discovered in August 1993.  
Basal cell carcinoma of the face near an old scar site was 
also found at that time.  In October 1998, he underwent Mohs 
surgery to remove recurrent basal cell carcinoma of the left 
forehead.  He was also treated for actinic keratoses of the 
right brow, left arm and right arm, as well as keratosis of 
the right lower leg.  

The veteran was afforded dermatology examination and 
evaluation by VA in November 2000, with additional commentary 
provided in February 2001.  In November 2000, the examiner 
noted a history of skin cancer and sun damage, as well as 
Mohs surgery.  Physical examination revealed several crusted 
plaques on the sun-exposed areas.  The diagnosis was actinic 
keratosis and an inflamed epidermal inclusion cyst.  

In February 2001, the examiner provided an opinion as to the 
etiology of the veteran's skin cancer.  The examiner 
discussed with the veteran his occupational and recreational 
history following service.  The veteran noted a history of 
being a high school teacher and coach, and listed bridge and 
gardening as hobbies.  It was noted that the veteran had fair 
skin, and that he had sunburns in the years following service 
but that he did not recall sunburn in service.  The examiner 
reviewed the claims folder, as well as the private treatment 
records.  The examiner observed that there was nothing in the 
veteran's service records pertaining to actinic keratosis or 
skin cancers.  

Thereafter, the examiner concluded that the etiology of the 
current skin cancer was most likely sun exposure.  It was 
noted that development of actinic keratosis, basal cell 
carcinoma and squamous cell carcinoma is influenced by 
repeated sun exposure over many years and is the result of 
cumulative effects of sun exposure following the veteran's 
first exposure in early life.  The severity of the condition 
depended on the duration and intensity of sun exposure, and 
individual skin color and its capacity to change.  Thus, the 
diagnosis was actinic keratosis, history of basal cell 
carcinoma and history of squamous cell carcinoma.  The 
examiner stated that the veteran's skin cancers were unlikely 
related to service.  The examiner opined that the amount of 
time the veteran was in service, from March 1944 to December 
1946, did not constitute enough time for the veteran to have 
repeated sun exposure or the cumulative effects of sun 
exposure resulting in these conditions.  

As requested in the remand, the RO requested information 
about the veteran's possible exposure to mustard gas from the 
U. S. Army Soldier and Biological Chemical Command.  That 
organization responded in October 2000, indicating that they 
did not show in their records that the veteran was a 
participant in a mustard gas experiments.  Camp Shelby 
reportedly did not conduct experimentation with chemical 
warfare agents, but did conduct standard training schools and 
training exercises in defense against chemical agents, as did 
most other installations throughout the country.  It was also 
noted that Camp Blanding conducted the same testing as Camp 
Shelby, along with using some soldiers to wear test 
protective clothing.  These tests, however, did not subject 
the troops to mustard gas or other chemical warfare agent.  
Also included with the response was a copy of the standard 
training exercises used during World War II.  

III.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

Where there is a chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

The regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307.  Malignant tumors are one of the chronic diseases 
for which the presumption is applicable.  38 C.F.R. § 
3.309(a).

With regard to the veteran's theory that the disorder under 
consideration is the result of exposure to vesicant agents in 
service, 38 C.F.R. § 3.316 is controlling.  That regulation 
provides:

(a) Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below, together with the 
subsequent development of any of the 
indicated conditions, is sufficient to 
establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma 
of the skin.

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b) Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that 
establishes a nonservice-related 
supervening condition or event as the 
cause of the claimed condition (See § 
3.303).

38 C.F.R. § 3.316.

For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316; See Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation, as noted above.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran has been diagnosed with squamous cell carcinoma 
of the skin, which is a disease that may be associated with 
full-body exposure to nitrogen or sulfur mustard gas during 
active military service.  See 38 C.F.R. § 3.316.  However, 
there is no indication that he experienced full-body exposure 
to nitrogen or sulfur mustard gas during service.  Neither 
the tests described by the veteran nor the records kept by 
the Army indicate such exposure.  More importantly, even if 
the Board were to find that the veteran had proven full-body 
exposure to mustard gas during active military service and 
the development of a specified condition, such as skin cancer 
in this case, a grant of service connection is still subject 
to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See 38 
C.F.R. § 3.316; Pearlman v. West, supra.  In this regard, the 
Board notes that there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the veteran's skin cancer.  The VA 
examination report and addendum provide an opinion, 
consistent with the medical history and uncontroverted by any 
other medical evidence of record, that the veteran's skin 
cancer was caused not by his time in service but rather by 
his lifelong sun exposure.  Furthermore, the examiner clearly 
stated that the time the veteran spent in service did not 
cause his skin cancer.  Under these circumstance, a grant of 
service connection under 38 C.F.R. § 3.316 is not warranted.  

Although the Board has determined that the provisions of 38 
C.F.R. § 3.316 may not be utilized in this case to afford the 
veteran a favorable determination, the Board must also 
address whether the veteran's skin cancer is directly related 
to active service, to include any claimed vesicant exposure, 
consistent with Combee v. Brown, 34 F.3d at 1042 and based on 
proof of direct causation.  The Board also must also consider 
whether service connection is in order for a chronic disease 
such as a malignant tumor manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. § 
3.309(a).  In addition to the rules regarding presumptive 
service connection, if a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The record is negative for complaints, findings or treatment 
of skin cancer for approximately 35 years following service.  
The Board emphasizes that the evidence of record does not 
show a chronic disease, specifically skin cancer or malignant 
tumor, present since service or manifest to a compensable 
degree within a year following separation from service.  In 
view of the 35 year gap between service and the diagnosis of 
skin cancer, the Board finds that there is no basis for 
establishing service connection on a direct basis or on the 
basis on the one-year presumption for malignant tumors, as 
set forth above. 

Moreover, there is no competent evidence that establishes 
that the veteran's skin cancer is due to any event in service 
including exposure to tear gas or other chemical agents, 
toxins from blown up buildings, or excessive sun exposure in 
service.  In this regard, the Board observes that the 
uncontroverted opinion of the VA medical examiner indicates 
that the veteran's time in service was not of sufficient 
length for the veteran to have had repeated sun exposure or 
the cumulative effects of sun exposure resulting in the 
claimed condition.  The examiner clearly attributed the 
veteran's skin cancer to nonservice-related events.  As such, 
the Board finds that the credible evidence against an 
association between skin cancer and the veteran's service 
outweighs the veteran's assertions in favor of such an 
association.  The veteran has provided no competent medical 
evidence to support his claim and the Board considers the VA 
examiner's opinion, as well as the record, persuasive 
evidence against the relationship advanced by the veteran.  
The record includes the numerous private treatment records, 
which do not indicate a relationship between his skin cancer 
and service.  The only positive evidence consists of the 
veteran's contentions regarding the relationship.  However, 
the veteran is not shown to have the requisite medical 
expertise to render a medical nexus opinion.  Consequently, 
in view of the absence of any competent, credible evidence of 
a relationship, the weight of the evidence is against the 
veteran's claim for service connection.  In such cases, the 
evidence is not evenly balanced, and the benefit of the doubt 
doctrine is not for application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

